Title: To Thomas Jefferson from William H. Cabell, 24 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                     
                            Richmond. Oct: 24. 1807
                        
                        I have the honor to enclose Captain Reades letter of the 22nd. instant, and to be with the highest respect, Sir yr. Ob. St.
                        
                            Wm. H: Cabell
                     
                        
                    